Citation Nr: 1147131	
Decision Date: 12/28/11    Archive Date: 01/09/12

DOCKET NO.  10-48 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to additional vocational rehabilitation and education benefits pursuant to Chapter 31.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel

INTRODUCTION

The Veteran reportedly had active service from December 1980 to December 1983 and from March 1989 to August 1992.  This matter comes to the Board of Veterans' Appeals (Board) from a decision of the Department of Veterans Affairs (VA) Vocational Rehabilitation and Employment (VR&E) Division in Cleveland, Ohio.  A notice of disagreement was filed in May 2010, a statement of the case was issued in August 2010, and a substantive appeal was received in November 2010.  The Veteran testified at a Board hearing in May 2011; the transcript is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In August 2002, the Veteran was found entitled to VR&E services with a serious employment handicap.

2.  In May 2007, the Veteran received an Associate's degree in Human Services using benefits received pursuant to Chapter 31.

2.  The Veteran has a felony conviction which involves domestic violence.

3.  Due to the Veteran's felony history, the Veteran's vocational goal of obtaining a Bachelor's degree in Social Work and becoming a social worker is not reasonably feasible.  


CONCLUSION OF LAW

Entitlement to additional vocational rehabilitation and education benefits pursuant to Chapter 31 is denied.  38 U.S.C.A. §§ 3100, 3102 (West 2002); 38 C.F.R. §§ 21.1, 21.35, 21.40, 21.5021.52, 21.53, 21.57 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The United States Court of Appeal for Veterans Claims (Court) has held that the VCAA notification procedures do not apply in cases where the applicable chapter of Title 38, United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice was not required in case involving waiver request).  Such is the case with VA vocational rehabilitation programs.  Specifically, 38 C.F.R. § 21.420(a) provides that 'VA will inform a [V]eteran in writing of findings affecting receipt of benefits and services under Chapter 31.'  Moreover, 38 C.F.R. § 21.32 provides additional notice provisions.  

The Board finds that the Veteran received proper notice in 2009 and 2010 of the basis for the denial of benefits, and what information and evidence is needed to substantiate his claim, what information and evidence must be submitted by the claimant, and the information and evidence that will be obtained by VA.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board further finds that the duty to assist has been satisfied in this case. Specifically, all obtainable evidence adequately identified by the Veteran relative to 
his claim on appeal has been obtained and associated with the claims folder.  The Veteran has not identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.

In May 2011, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Here, during the May 2011 BVA hearing, the undersigned Veterans Law Judge identified the issue on appeal.  Information was also obtained to clarify the Veteran's arguments.  Further, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record. 

Criteria & Analysis

The purpose of vocational training under Chapter 31, Title 38, United States Code, is to enable veterans with service-connected disabilities to achieve maximum independence in daily living and, to the extent feasible, to become employable and to obtain and maintain suitable employment.  38 U.S.C.A. § 3100; 38 C.F.R. § 21.1.

The applicable law and VA regulations provide that a person shall be entitled to a rehabilitation program under Chapter 31 if such person is a veteran who has a service-connected disability rated at 20 percent or more that was incurred or aggravated in service on or after September 16, 1940, and is determined by VA to be in need of rehabilitation because of an employment handicap.  38 U.S.C.A. § 3102(1)(A), (B); 38 C.F.R. § 21.40(b).

Alternatively, a person is entitled to a rehabilitation program under Chapter 31 if such a person is a veteran who has a service-connected disability rated at 10 percent or more that was incurred or aggravated in service on or after September 16, 1940, and is determined by the Secretary to be in need of rehabilitation because of a serious employment handicap.  38 U.S.C.A. § 3102(2)(A), (B); 38 C.F.R. § 21.52.

In each case in which a veteran has either an employment handicap or serious employment handicap, the VA must determine the reasonable feasibility of achieving a vocational goal.  38 C.F.R. § 21.53(a).  The matter that is in dispute is whether it is reasonably feasible for the veteran to obtain a vocational goal.  The term "vocational goal" is defined by statute as gainful employment consistent with a veteran's abilities, aptitudes, and interests.  38 U.S.C.A. § 3101(8).

In order to find that the achievement of a particular vocational goal is reasonably feasible, the facts must show that the effects of the veteran's service-connected and nonservice-connected disabilities, when considered in relation to his circumstances, do not prevent successful pursuit of a vocational rehabilitation program and successful employment.  38 C.F.R. § 21.35(h)(2).  The criteria for feasibility are:  (1) a vocational goal must be identified; (2) the veteran's physical and mental conditions must permit training to begin within a reasonable period; and (3) the veteran must possess the necessary educational skills and background to pursue the goal.  38 C.F.R. § 21.53(d).  Achievement of a vocational goal is not currently reasonably feasible if the effects of the veteran's disability (service and nonservice-connected), when considered in relation to his circumstances, prevent him from successfully achieving a vocational goal, or are expected to worsen within the time period needed to achieve the goal, thereby making achievement not reasonably feasible.  38 C.F.R. § 21.35(h)(3).

In making the determination as to the feasibility of a vocational goal, VA must offer the veteran an initial evaluation under the provisions of 38 C.F.R. § 21.50.  However, where such determination cannot be made on the basis of information developed during the initial evaluation, an extended evaluation is required.  See 38 C.F.R. § 21.57.  The determination of the reasonable feasibility of a veteran achieving a vocational goal must be made at the earliest time possible during an extended evaluation, but not later than the end of the period of evaluation.  Any reasonable doubt as to feasibility will be resolved in the veteran's favor.  38 C.F.R. § 21.57(c)(1).

A veteran's case will be discontinued and assigned to discontinued status when:  (i) The veteran will be unable to participate in a rehabilitation program because of a serious physical or emotional problem for an extended period; and (ii) VA medical staff are unable to estate an approximate date by which the veteran will be able to begin or return to the program.  38 C.F.R. § 21.198(b)(4).  The veteran's case will be discontinued and assigned to discontinued status if his or her failure to progress in a program is due to:  (i) Continuing lack of application by the veteran unrelated to any personal or other problems; or (ii) inability of the veteran to benefit from rehabilitation services despite the best efforts of VA and the veteran.  38 C.F.R. § 21.198(b)(6).

Service connection is in effect for intervertebral disc syndrome (rated 50 percent disabling); and, paralysis of the sciatic nerve (rated 20 percent disabling).  His nonservice-connected disabilities include penile deformity, pulmonary emphysema, chronic laryngitis, and limited motion of ankle, all rated 0 (zero) percent disabling.

In August 2002, the Veteran was found by the Cleveland VR&E Division to have a serious employment handicap and was found entitled to vocational benefits.  He was placed on an Individualized Written Rehabilitation Plan (IWRP) in November 2002 and was found feasible for gainful employment.  In July 2004, he was placed in an IWRP with the vocational goal of securing an entry level job in business/retail related position.  His plan authorized him to complete an Associate of Applied Business Degree with an emphasis in marketing.  The Veteran's training and employment options were felt to be limited due to his disabilities and subsequent physical restrictions as well as his history of a felony for domestic violence.  He initially expressed interest with securing training to pursue employment in restaurant management.  This goal was denied due to his reported physical restrictions.  He then became focused on pursuing training to become a licensed social worker.  This goal was denied due to his felony history in domestic violence.  

He began attending community college in August 2004 pursuing the Associate of Applied Business Degree.  A February 2005 case note by the Veteran's Vocational Rehabilitation Counselor (VRC) reflects that the issue of the Veteran not being able to secure his social work goal due to his felony was discussed.  He was also reporting concerns about not getting work with an Associate's degree in business but the case worker reiterated that was why work experience was required.  

A March 2005 case note reflects that there was a discussion of the Veteran's lack of work experience to date and his current degree of business and his desire to switch to the social work route.  The case worker reiterated that the Veteran was not permitted to do social work due to a history of a felony conviction in domestic violence.  It was always felt that employability in this area will be hard for him.  The VRC noted that the Veteran was working hard at school for the most part but had delayed work experience to date and has a trend of requesting/demanding things.  He is likely to push for approval for a Bachelor's degree.  The VRC said that no commitment had been made to this point and the VRC was likely to push work experience and the Associate's degree, and he would be suitably employed at that time.  The likelihood that he could be successful with a Bachelor's program was of some concern as he has required lots of tutoring.  

In April 2005, his program goal was changed to the Associate Degree Program in Human Services with an end goal of securing employment as an intake worker, entry level social worker assistant/ related position, after the Veteran made repeated complaints about his desire to change the training program.  He requested to change his training program because social work was his initial interest and the social work degree required fewer math classes than the business degree route.  He was permitted to change his plan to social work but no commitment was made with regards to approval for a Bachelor's degree in social work due to the Veteran's felony history for domestic violence.  But it was concluded that he could likely obtain entry-level employment as an intake worker despite this history.  

A December 2005 case note reflects that he would be graduating with an Associate's degree after the summer 2006 session.  He seemed focused on continuing at Cleveland State University(CSU) for his Bachelor's degree but it was noted that the Veteran understood that if he did this it would be outside of Chapter 31.  At a follow-up visit, it would be determined if the Veteran was eligible to take the social work assistance exam.  At this point, he would only have an Associate's degree in human services.

A May 2006 case note reflects that the Veteran was permitted to switch back to human services versus business in April 2005, as the VRC made a few calls to local nonprofits and it was felt he could potentially secure some entry level positions in this field despite his history of a felony, as it is clear he was more passionate about this field than he was about the business field.  The VRC noted that while he certainly has been somewhat of a problematic case, it is also clear he is working very hard at school and has maintained fairly decent grades as evidenced by his current GPA.  An example was given to his VRC that at least 1/3 of the staff at a local nonprofit facility specializing in working with ex-felons are ex-felons themselves.  The case worker noted that it is important to stress the specific work environments and job duties he will be permitted to do will certainly be reduced in that his felony was for a domestic violence charge.  The Veteran has been fairly consistent with reporting that he is planning on pursuing a Bachelor's degree on his own after graduation from community college.  At the same time, he is also stating that he still plans on pursuing entry level employment after completing community college and he is hopeful of taking the social work assistant exam fairly soon after graduation so he can take it while things are still fresh in his mind.  

A June 2006 case note reflects that the Veteran was hoping to graduate from community college in the fall and he planned on attending CSU on his own.  The VRC encouraged the Veteran to inquire about the social work assistant exam but the Veteran noted the individual from the program would not be at the school all summer.  The Veteran seemed to think he could sit for the exam but he cannot work in all social work environments due to his felony.  The VRC was not sure and thought he may have to complete a special application prior to sitting for the exam.  The Veteran was to research this completely prior to the next visit.  

A December 2006 case note reflects that the Veteran would be starting his last term at the community college; he will have 12 credits for the spring semester.  His needs included math tutoring and exploring work experience/internship options through the human services program at the community college.  The Veteran stated that he wanted to secure some type of work after completing the community college program and was also planning on using Pell and OIG to continue for his Bachelor's degree at CSU.  It was noted that the Veteran knew that Chapter 31 was not supporting further education beyond his Associate's degree.  His need to take a social work assistant exam was also discussed and he stated that he would prefer to take it during the spring term.  It was noted that this was likely to enhance his chances of securing some type of employment.  

A December 2006 addendum to the note reflects a notation that the VR&E had never supported a Bachelor's degree for the Veteran due to problems he has had securing his Associate's degree.  Currently, he has only 12 months and 13 days of remaining entitlement and his award for the spring 2007 term is not in the system yet.  It was also noted that the VRC feels strongly that the coursework required for a Bachelor's degree is above his level of functioning thus not making this goal feasible.

After completing his Associate's Degree in May 2007, his plan called for him to secure his social work assistant certification.  The Veteran, however, never took the exam nor did the research as to what was necessary.  Thereafter, the VRC determined that no exam was required.  He simply had to complete an application and submit it to the social work board with a copy of his transcripts.  VR&E does not believe the Veteran ever secured his certification as he had been focused on securing his Bachelor's degree from CSU.

A January 2008 VA Report of Contact reflects that the Veteran called to complain that VR&E was not sponsoring him for a Bachelor's degree at CSU.  He stated that he graduated with honors from a community college and had been accepted into the CSU Social Work program.  He reported that he attended classes at CSU in Fall 2007 and received A's and B's.  He accused his VRC of being a racist.  The Veteran requested a good paying, part-time job with VA; reinstatement into Chapter 31 and sponsorship for his Bachelor's degree in social work through CSU; and, his case transferred to a different counselor.  

A January 2008 case note references the Report of Contact.  It was noted that the Veteran knew all along that his plan was only for an Associate's degree.  The agreement VR&E had with the Veteran was to support his Associate's degree and rehab him as a further education goal.  It was noted that his VRC "went on a limb" for the Veteran when it was agreed he could participate in an IEAP while attending CSU on his own and secure EAA by doing a job search/securing a part-time job in his area.  It was stressed that the VRC and VA Educational Services have always had concerns about his ability to secure employment within the human services field due to his felony background, and this is why he started school with the goal of securing a business degree.  In the end, the Veteran "fought this" and the result was to support him in a human services job goal.  Prior to even considering the Bachelor's degree, the VRC stated that the Veteran should first be mandated to supply Chapter 31 with proof that he will be employable with a Bachelor's degree despite his felony records.  He is also likely to require an extension if this were to be done as he apparently has about 7 months of remaining entitlement.  The Veteran did not report for a scheduled meeting on the day following the case note.  

A January 2008 case note reflects that the VRC met with the Veteran to discuss his issues with Chapter 31.  The VRC noted that the Veteran had a prior appointment to develop an IEAP so the Veteran could job search for a part-time position related to his degree while attending CSU full time for his Bachelor's degree.  The VRC noted that the Veteran's agenda had changed from wanting to do a part-time job search to inquiring about Chapter 31 supporting him through his Bachelor's degree.  The VRC never supported his Bachelor's degree goal because the Veteran used more than 24 months to complete his Associate's degree and required a fair amount of tutoring to accomplish this goal; and, the Veteran's felony history has always been a concern when considering his vocational goal of social work.  His initial goal was business for this reason, and in the end upon the Veteran's insistence his goal was changed to human services despite the concerns about his ability to secure employment in the end.  Another miscellaneous issue was that he seemed to be in dire need of financial assistance as he was indicating that he could not look for work due to not having gas money.  The VRC reiterated the type of jobs he should be looking for should be ones he can do from home/school over the computer.  Other issues were that his spouse was not working, his only income was from SSDI and VA disability, and the Veteran was upset because the VRC was requesting documentation from CSU indicating that they are aware of his felony background and could secure employment in the field.  The Veteran stated that he should be able to keep this information secret.  The VRC reiterated to the Veteran that there was an obligation to make sure federal dollars were spent wisely and to make sure that if school was authorized for an additional two years that he could secure employment in the area.  The VRC stressed that it wanted the answer up front so that two years of schooling would not be wasted.  The VRC agreed to contact CSU with regard to this issue since the Veteran appeared to be reluctant to do so.  

In January 2008, the VRC sent an email to a Professor and Director of the School of Social Work at CSU inquiring as to whether an individual with a felony history for domestic violence would be able to secure work in his trained area.  The VRC counselor stated that before approval could be made to support an individual's Bachelor's degree in social work, the VRC wanted to be sure he could secure work in his trained area.  The VRC did not want the Veteran to spend an additional two years of training to find out that no one would hire him with his background.  The Professor and Director of the School of Social Work responded that there could be no guaranteed job for a person with a felony history.  It was explained that it was getting harder to find agencies willing to take a student with a felony history to complete the field practicum.  It was noted that this does not mean it is impossible but difficult.  

The evidence of record reflects that the VRC was not able to support the Veteran's expressed vocational goal of social worker due to specifics pertaining to a previous felony conviction, as obtaining employment within the field of Social Work would not be feasible.  The VRC agreed to support the Veteran in obtaining employment as a chemical dependency counselor which was determined to be a more feasible vocational goal given his criminal history.  This goal could be obtained with his Associate's degree which he received through the support of Chapter 31.  In February 2008, the VRC and educational director met with the Veteran to review what steps were necessary to obtain employment as a chemical dependency counselor but the Veteran became upset and left the meeting unexpectedly.  In November 2008, the Veteran was invited to review his career options but the messages left for the Veteran were not returned.  

In December 2008, the VRC noted that the Veteran was reached via telephone.  The agreement was that if the Veteran is able to secure a work experience, his case would be redeveloped for a trial semester at CSU.  Feasibility was being questioned due to the Veteran's personality and presentation which were noted to be marginal the majority of the time.  The VRC was going to ask the supervisor whether an IEEP (one trial semester) could be done even though he was in RTE status in the past.  Consideration was given to doing an IEEP after the Veteran had an approved work study site established.  

In January 2009, the VRC received an anonymous letter that appeared to be from a fellow student of the Veteran.  The student stated that the Veteran was erratic and verbally abuse, he had taped the last appointment with the VRC without notification, and appeared to be soliciting fellow students to write his papers.  It was recommended that a temporary hold be put on his work study trial and trial semester sponsorship at CSU given the information; that a temporary hold be put on a work study slot; that he undergo a psychiatric examination; and, to contact CSU to inform them of the information received.  His case would be left in interrupt status until receiving the results of his psychiatric consultation.  The VRC noted that the Veteran's feasibility to sustain any type of social work related position was of significant concern given his observed interpersonal tendencies.  

In August 2009, the Veteran underwent a VA psychiatric examination.  The examiner determined that he did not report any psychological problems that would prevent him from completing a training program and succeeding in a work environment.  The examiner noted that the Veteran was focused on completing his college degree and to be employed as a social worker.

An August 2009 VRC case note reflects that due to the Veteran's receipt of SSDI, this may affect his ability to be feasible for gainful employment.  The Veteran stated that he had no intention of jeopardizing his disability benefits through Social Security and indicated that it was his "right" to receive them indefinitely.  He was insistent that he could work at the same time he was receiving SSDI benefits.  It was explained that once he started working full time he would ultimately lose his SSDI benefits and he made it clear that he was not going to jeopardize those benefits.  

In August 2009 correspondence from VR&E to the Veteran, it was indicated that while the Veteran expressed a desire to participate in service that would lead to employment as a social worker, it had been decided that Chapter 31 would not be able to support the goal.  It was determined that such goal was not feasible and that the likelihood of obtaining employment in this field was not feasible due to his felony history.  The Veteran was offered appointment times with counselors on three different occasions to discuss and explore more suitable vocational alternatives; however, the Veteran failed to respond.  

An October 2010 VR&E memorandum reflects that the VR&E conducted a review of the Veteran's Chapter 31 VR&E case due to the Veteran's assertion that he was denied VR&E benefits due to discrimination, specifically that he was told that he "too old" to pursue his Bachelor's degree.  The above history was summarized.  It was noted that the VRC and Employment Coordinator investigated the viability of employment as a social worker given the Veteran's criminal history, which included multiple contacts with CSU's Social Work Program, the Social Worker Licensing Board staff and local employers of social workers.  CSU acknowledged that they did not deny individuals admission to their program with felony histories but readily indicated their employment opportunities were likely to be more limited than would be the case for graduates without felony histories.  Staff from the Social Worker Board indicated their decision to grant someone a license with a felony history was done on an individual basis and would not be decided until after the individual completed their training program.  They declined to comment on employability of social workers with felony histories.  The Employment Coordinator responsible for generating and monitoring local labor market information and placing veterans in jobs, contacted numerous local employers of social workers.  These were primarily nonprofit agency employers.  They typically receive funding from varied sources, for example, Medicaid, that restrict them from employing individuals with felonies, especially felonies involving allegations of violence.  Federal laws prevent individuals with felony histories from working in hospitals, nursing homes, schools and other public institutions.  

In the Memorandum, it was concluded that based on the information and research, the Veteran's goal of becoming a licensed social worker would not reasonably lead to employment, hence was not approved.  It was determined that the Veteran's age was not a consideration when reviewing potential vocational options.  The only issue addressed when making the formal decision to deny the goal of social worker was the Veteran's felony history.  This determination was ultimately made following through research locally and nationally and was concurred with by the Employment Coordinator, the Assistant VR&E Officer, and the VR&E Officer.  Due to the decision, the Veteran's case was discontinued on May 25, 2010.  

The Veteran has submitted several statements in support of his appeal and testified at a hearing before the Board.  The Veteran testified that he graduated from CSU in May 2010 and received a Bachelor's degree in Social Work.  Since he received his Bachelor's degree, he has worked part-time at a homeless shelter for veterans funded by the county.  He stated that he works the desk, signs the homeless in and out, and gives them urinalysis tests.  He stated that he is paid but he has not reached his full potential.  He makes approximately $8,000 per year so he is still in receipt of his SSDI benefits.  He reported that he is working on his Master's degree as that is the only way that you can become a social worker with VA.  He stated that he could work full time making approximately $65,000 after he gets his Masters and he understands that his SSDI benefits would end.  He stated that he has not "run into any say brick walls" pursuing employment in social work and he just gives full disclosure.  The Veteran stated that he took the part-time job because it gives him an opportunity to go to school part-time to get his Master's.  With regard to his VRC, the Veteran essentially testified that she lied to him, cut off his benefits, and failed to fulfill the Veteran's school and employment obligations.  

After reviewing the entire evidence of record, to include the evidence summarized above, the Board finds that additional VR&E benefits, pertaining to the Veteran's educational goal of seeking a Bachelor's degree in Social Work and employment as a social worker, are not warranted as achievement of a vocational goal as a social worker is not reasonably feasible.  As detailed, a vocational goal must be identified, the Veteran's physical and mental conditions must permit training to begin within a reasonable period, and the Veteran must possess the necessary educational skills and background to pursue the goal.  Unfortunately, in this case, while the Veteran's service-connected disabilities do not preclude him from pursuing a degree in social work and becoming a social worker, it has been found that he is likely to have difficulty obtaining employment as a social worker due to his background, which in this case is his felony history.  

As detailed hereinabove, the Veteran has a felony conviction for domestic violence.  Due to such history, it was determined by VR&E that employability as a social worker, specifically a Bachelor's degree in social work, would prevent him from successfully achieving a vocational goal as a social worker.  In consideration of the Veteran's felony history and the findings of VR&E, the Board has determined that this prevents him from successfully achieving a vocational goal as a social worker.  

As detailed, the Veteran received his Associate's degree from a community college using Chapter 31 benefits.  During the time he was working towards his Associate's degree, while VR&E eventually provided support for a human services Associate's degree opposed to a business Associate's degree, there were detailed discussions with his VRC about obtaining a Bachelor's degree in social work which was not supported due to his felony history.  The evidence of record reflects that the Veteran was made fully aware in 2005 that VR&E would not support his quest to obtain a Bachelor's degree in social work as his chances for viable employment was going to be difficult  VR&E continued to support the Veteran in obtaining his Associate's degree and finding training, internships, and employment in his field of interest.  While the Veteran's vocational goal of becoming a social worker was not supported, VR&E supported the Veteran in his vocational goal in the social work field.  As detailed, the Veteran obtained his Associate's degree in May 2007, but the VR&E documents reflect that he did not participate in job training/internships as required by his vocational plan, but instead was focused on obtaining his Bachelor's degree in social work on his own without Chapter 31 benefits.  

There continued to be discussions with the Veteran as to the feasibility of his vocational goal of becoming a social worker in light of his criminal record.  As detailed, VR&E conducted research and determined that while the Veteran would not be precluded from obtaining a Bachelor's degree in social work due to his felony history, he would have difficulty obtaining employment as a social worker due to his felony history, thus making the vocational goal infeasible.  The head of the Social Work department at CSU stated that while it would not be impossible for the Veteran to find work as a social worker, it was getting harder to find agencies that would accept students with a felony history.  

While VR&E has conducted research and obtained information pertaining to the Veteran's chances of having a successful vocational career as a social worker, the Veteran has not provided sufficient information to support a finding that he would be able to find employment as a social worker.  He did not appear to do any of the research asked of him pertaining to his chances of finding employment as social worker due to his criminal history.  

Per the Veteran, he received his Bachelor's degree in Social Work in May 2010 but is only working part-time because he claims that he is now working towards his Master's degree in social work.  His current part-time employment does not appear to be one that requires a Bachelor's degree, and allows the Veteran to retain his SSDI benefits.  

Despite the Veteran continuing to further his education by seeking a Master's degree, which the Board commends the Veteran for, the evidence of record does not support a finding that his vocational goal of becoming a social worker is feasible in light of his criminal record.  The evidence of record reflects that VR&E attempted to work with the Veteran to obtain employment using his Associate's human services degree, and more recently offered to help him obtain employment as a chemical dependency counselor, but he has not been cooperative and has resisted efforts to help him obtain full-time employment.  In fact, since the Veteran began receiving VR&E benefits in 2002 and furthering his education, it does not appear as if the Veteran has held full-time employment.  There is an indication that the Veteran may be avoiding full-time employment as it would result in his SSDI benefits being reduced or terminated.  

Thus, while the Board commends the Veteran for obtaining an Associate's Degree, for obtaining a Bachelor's degree in Social Work, and working towards his Master's degree in Social Work, the evidence of record as a whole does not support a finding that his vocational goal of becoming a social worker is reasonably feasible based on his criminal history.  Based on the entire evidence of record, to include the reports of VR&E and the statements and testimony of the Veteran, the Board finds that a vocational goal as a social worker and continued educational benefits towards a social work degree under Chapter 31 is not reasonably feasible.  

In short, the Board finds that the evidence shows that the Veteran's felony history, when considered in relation to his circumstances, renders achievement of his vocational goal not reasonably feasible under 38 C.F.R. §§ 21.35(h)(3), 21.53(d).  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for the Chapter 31 benefits sought, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to additional vocational rehabilitation and education benefits pursuant to Chapter 31 is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


